EXHIBIT 10.5

 

THIRD AMENDMENT TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 6, 2019, is entered into by and among BIOLASE, INC., a Delaware
corporation (“Borrower”), each of the undersigned financial institutions
(individually each a “Lender” and collectively “Lenders”) and SWK FUNDING LLC, a
Delaware limited liability company, in its capacity as administrative agent for
the other Lenders (in such capacity, “Agent”).

RECITALS

WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of November 9, 2018 (as the same may be amended, modified or restated
from time to time, being hereinafter referred to as the “Credit Agreement”); and

WHEREAS, Borrower, Agent and Lenders have agreed to amend certain provisions of
the Credit Agreement as more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.1Capitalized terms used in this Amendment are defined in the Credit Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II

Amendments to Credit Agreement

2.1Amendments to Section 7.13.  Effective as of the date hereof, Section 7.13 of
the Credit Agreement is hereby amended and restated to read as follows:

7.13Financial Covenants.

7.13.1Consolidated Unencumbered Liquid Assets.

(a)Not permit the Consolidated Unencumbered Liquid Assets as of any date of
determination to be less than $1,500,000.

(b)Not permit the Consolidated Unencumbered Liquid Assets as of the last day of
any Fiscal Quarter to be less than the greater of (i) $1,500,000, or (ii)
Operating Burn for such Fiscal Quarter.

 

--------------------------------------------------------------------------------

 

7.13.2Minimum Aggregate Revenue.

Not permit the Aggregate Revenue for the consecutive month period ending on the
last Business Day of any Fiscal Quarter set forth in the table below (designated
by “Q” in the table below) to be less than the applicable amount set forth in
the table below for such period.

Minimum LTM Aggregate Revenue as of the end of:

Twelve (12) month period ending Q3 2019

$40,000,000

Twelve (12) month period ending Q4 2019

$40,000,000

Twelve (12) month period ending Q1 2020

$40,000,000

Twelve (12) month period ending Q2 2020

$41,000,000

Twelve (12) month period ending Q3 2020

$42,000,000

Twelve (12) month period ending Q4 2020

$43,000,000

Twelve (12) month period ending Q1 2021

$44,000,000

Twelve (12) month period ending Q2 2021

$44,000,000

Twelve (12) month period ending Q3 2021

$45,000,000

Twelve (12) month period ending Q4 2021 and each Fiscal Quarter thereafter

$46,000,000

 

7.13.3Minimum EBITDA.

Not permit the EBITDA of Borrower and its Subsidiaries for the consecutive month
period ending on the last Business Day of any Fiscal Quarter set forth in the
table below (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.

 

--------------------------------------------------------------------------------

 

 

Minimum LTM EBITDA as of the end of:

Twelve (12) month period ending Q3 2019

-($12,000,000)

Twelve (12) month period ending Q4 2019

-($10,000,000)

Twelve (12) month period ending Q1 2020

-($8,000,000)

Twelve (12) month period ending Q2 2020

-($7,000,000)

Twelve (12) month period ending Q3 2020

-($6,000,000)

Twelve (12) month period ending Q4 2020

-($5,000,000)

Twelve (12) month period ending Q1 2021

-($3,000,000)

Twelve (12) month period ending Q2 2021

-($2,500,000)

Twelve (12) month period ending Q3 2021

-($2,000,000)

Twelve (12) month period ending Q4 2021 and each Fiscal Quarter thereafter

-($2,000,000)

 

ARTICLE III

Conditions Precedent

3.1Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent in its sole discretion:

(A).Agent shall have received (i) this Amendment duly executed by Borrower and
(ii) that certain Consolidated, Amended and Restated Warrant to Purchase Stock
executed by Borrower in favor of Agent.

(B).The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.

(C).Agent shall have received payment, for the benefit of Lenders, of an
amendment fee in the amount of $25,000, which shall be deemed fully-earned and
non-refundable as of the date hereof.

(D).No Default or Event of Default (other than the Specified Non-Compliance
Items) under the Credit Agreement, as amended hereby, shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

 

--------------------------------------------------------------------------------

 

ARTICLE IV

Limited Waiver, Ratifications, Representations and Warranties

4.1Limited Waiver.  

(a)Borrower has been, and may continue to be in non-compliance, with the
requirement of Section 7.13.1 of the Credit Agreement for certain periods ending
on or prior to date hereof, which failures constitute Events of Default under
Section 8.1.4 of the Credit Agreement (the “Specified Non-Compliance
Items”).  Agent, on behalf of itself and the Lenders, hereby waives the
Specified Non-Compliance Items effective as of the date hereof.

(b) Except as specifically set forth above in relation to the Specified
Non-Compliance Items, nothing contained in this Amendment or any other
communication between Agent, any Lender, Borrower or any other Loan Party shall
be a waiver of any past, present or future non-compliance, violation, Default or
Event of Default of Borrower under the Credit Agreement or any Loan
Document.  Except as specifically set forth above in relation to the Specified
Non-Compliance Items, Agent and each Lender hereby expressly reserves any
rights, privileges and remedies under the Credit Agreement and each Loan
Document that Lender may have with respect to any non-compliance, violation,
Default or Event of Default, and any failure by Agent or any Lender to exercise
any right, privilege or remedy as a result of the violations set forth above
shall not directly or indirectly in any way whatsoever either (i) impair,
prejudice or otherwise adversely affect the rights of Agent or any Lender,
except as set forth herein, at any time to exercise any right, privilege or
remedy in connection with the Credit Agreement or any Loan Document, (ii) amend
or alter any provision of the Credit Agreement or any Loan Document or any other
contract or instrument or (iii) constitute any course of dealing or other basis
for altering any obligation of Borrower or any rights, privilege or remedy of
Agent or any Lender under the Credit Agreement or any Loan Document or any other
contract or instrument.  Nothing in this Amendment shall be construed to be a
consent by Agent or any Lender to any prior, existing or future violations of
the Credit Agreement or any Loan Document.

4.2Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.  Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

 

--------------------------------------------------------------------------------

 

4.3Representations and Warranties.  Borrower hereby represents and warrants to
Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’s directors and/or managers have authorized the
execution, delivery and performance of this Amendment any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) except as it relates to the Specified
Non-Compliance Items, no Default or Event of Default under the Credit Agreement,
as amended hereby, has occurred and is continuing; (e) Loan Parties are in full
compliance in all material respects with all covenants and agreements contained
in the Credit Agreement and the other Loan Documents, as amended hereby; and (f)
except as disclosed to Agent, no Loan Party has amended its organizational
documents since the date of the Credit Agreement.

ARTICLE V

Miscellaneous Provisions

5.1Survival of Representations and Warranties.   All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

5.2Reference to Credit Agreement.  Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

5.3Expenses of Agent.  As provided in the Credit Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable fees and costs of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable fees and
costs of legal counsel.  

 

--------------------------------------------------------------------------------

 

5.4Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.5Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

5.6Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.  This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

5.7Effect of Waiver.  No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

5.8Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.9Applicable Law.  THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

5.10Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first written above.

 

BORROWER:

 

BIOLASE., INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/John R. Beaver

Name:

 

John R. Beaver

Title:

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

 

 

 

SWK FUNDING LLC,

as Agent and a Lender

 

 

 

By:

 

SWK Holdings Corporation,

its sole Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Winston Black

 

 

Name:

Winston Black

 

 

Title:

Chief Executive Officer and President

 

 